— Judgment, Supreme Court, Bronx County, rendered May 16, 1979, convicting defendant-appellant of robbery in the first degree and sentencing him to an indeterminate term of 0 to 6 years, unanimously reversed, on the law, the motion to suppress granted, and the matter remanded for further proceedings. On the agreed statement of facts, the People commendably have consented to a reversal of the judgment, on the authority of People v Rogers (48 NY2d 167) and People v Bell (50 NY2d 869), which were decided after the trial court’s determination. Appellant’s statement was made following an uncounselled Miranda waiver at a time when the investigating detective knew or should have known that appellant was already represented by counsel in another pending robbery case. Concur — Kupferman, J.P., Ross, Carro, Markewich and Silverman, JJ.